     Case 1:19-cv-00070-DLC Document 161 Filed 12/01/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               19cv70 (DLC)
IN RE: PERRIGO COMPANY PLC SECURITIES :
LITIGATION                             :                   ORDER
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On November 24 and 30, 2020, the parties filed submissions

addressed to a dispute over the defendants’ invocation of the

attorney-client privilege.    They have requested that certain

information from their submissions be filed in redacted form or

under seal because a confidentiality order designates the

material as “confidential.”

     The parties are reminded that sealing requests are

evaluated under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d

110, 119-20 (2d Cir. 2006).      The fact that material is

designated as “confidential” is not a sufficient basis by itself

to withhold material from the public record.       Accordingly, it is

hereby

     ORDERED that the parties may redact or file under seal

information that the defendants contend is covered by the

attorney-client privilege.    To the extent that the parties seek

to redact or file under seal other information, they must
     Case 1:19-cv-00070-DLC Document 161 Filed 12/01/20 Page 2 of 2


describe the basis for that request in a letter filed with the

Court.   See Individual Practices in Civil Cases Rule 7(B).

Dated:     New York, New York
           December 1, 2020


                                 __________________________________
                                            DENISE COTE
                                    United States District Judge




                                   2
